UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7576


HABEEB ABDUL MALIK,

                Plaintiff - Appellant,

          v.

JAMES E. SLIGH, JR.; JANNITA GASTON; BERNARD MCKIE; JON E.
OZMINT; BILL BYARS; VAUGHN JACKSON; ROBERT E. WARD; TRAVIS
REESE, All sued in their individual and official capacity,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg.      R. Bryan Harwell, District
Judge. (5:11-cv-01064-RBH)


Submitted:   January 22, 2013             Decided: January 24, 2013


Before WILKINSON, NIEMEYER, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Habeeb Abdul Malik, Appellant Pro Se.   Andrew Lindemann,
DAVIDSON & LINDEMANN, PA, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Habeeb Abdul Malik appeals the district court’s order

accepting in part the recommendation of the magistrate judge and

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                                 We

have     reviewed       the    record       and    find        no   reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.         See   Malik     v.    Sligh,       No.    5:11-cv-01064-RBH        (D.S.C.

Sept. 4,    2012).        We    dispense      with      oral    argument    because     the

facts    and    legal    contentions        are    adequately        presented     in   the

materials      before    this       court   and    argument         would   not   aid   the

decisional process.



                                                                                  AFFIRMED




                                              2